UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------X
DONALD WILLIAMS,

                      Plaintiff,
                                           MEMORANDUM & ORDER
            v.
                                          16-cv-6679(KAM)(SMG)
MAERSK LINE, LTD.,

                    Defendant.
---------------------------------X

            Pending before the court is Defendant Maersk Line

Ltd.’s (“Maersk”) motion for summary judgment on Plaintiff

Donald Williams’ (“Williams”) claims for punitive damages.      On

May 30, 2015, Williams slipped and fell aboard the Maersk

Detroit (the “Detroit”).    Three days after his accident,

Williams treated at a clinic onshore and was, in quick

succession, declared fit-for-duty (“FFD”) on June 3, 2015, and

then not-fit-for-duty (“NFD”) for a period from June 10 to June

13, 2015.    Williams continued to seek treatment following these

diagnoses, and in the following months, physicians diagnosed a

litany of neurological and other conditions.    Treating

physicians declared Williams NFD for much of this period, but

none specified which of the many diagnosed illnesses, or all,

prevented Williams from returning to work.

            Williams sought maintenance and cure from Maersk on

the basis that the conditions for which he sought treatment



                                   1
resulted from his accident aboard the Detroit.          Maersk disagreed

and declined Williams’ request.        Although Williams’ physicians

found him disabled, Maersk asserts that none of the causes of

Williams’ disability stemmed from his onboard accident.

           Williams filed this action to recover, inter alia,

maintenance and cure.      The complaint demands punitive damages on

the grounds that Maersk refused Williams’ request for

maintenance and cure in bad faith.        Maersk concedes that there

may be an issue of fact regarding whether at least certain of

Williams’ injuries resulted from his onboard accident.            But

Maersk also argues there is no evidence that it acted in bad

faith in denying Williams’ claim and, therefore, moves for

summary judgment on the punitive damages claim.           For the reasons

set forth below, Maersk’s motion is DENIED.

                                Background 1



1 Williams did not comply with Rule 56.1 of the Local Civil Rules of the

United States District Courts for the Southern and Eastern Districts of New
York (“Rule 56.1”). Rule 56.1 requires that the non-movant file a 56.1
statement containing numbered paragraphs that correspond and respond to each
paragraph in the movant’s 56.1 statement. See Local Rule 56.1(b), (d). The
rule also provides that any statement of fact in the movant’s statement will
be deemed admitted for purposes of the motion unless it is specifically
controverted in a correspondingly numbered paragraph in the non-movant’s
opposing 56.1 statement. Local Rule 56.1(c); see also, e.g., Suares v.
Cityscape Tours, Inc., 603 F. App’x 16, 17 (2d Cir. 2015). However, a
“district court has broad discretion to determine whether to overlook a
party’s failure to comply with local court rules.” Holtz v. Rockefeller &
Co., Inc., 258 F.3d 62, 73 (2d Cir. 2001). “[W]hile a court ‘is not required
to consider what the parties fail to point out’ in their Local Rule 56.1
statements, it may in its discretion opt to ‘conduct an assiduous review of
the record’ even where one of the parties has failed to file such a
statement.” Id. (quoting Monahan v. New York City Dep’t of Corrections, 214
F.3d 275, 292 (2d Cir. 2000)). As the parties’ filings, and exhibits


                                     2
            Based on the undisputed facts and the record before

the court, the following provides a detailed overview of (1)

Williams’ injury and subsequent medical treatment and (2)

Maersk’s handling of Williams’ request for maintenance and cure.

   I.    Williams’ Initial Injury & Subsequent Medical Treatment

            On June 3, 2015, Williams reported to the Chief Mate

of the Detroit that four days previously, on May 30, 2015, he

had slipped outside the “freezer box” on the Detroit.                (ECF No.

85-1, Affirmation in Support of Motion for Partial Summary

Judgment (“Walsh Aff.”), Ex. A, Maersk Medical Log, June 3,

2015.)    Williams alleged that, during his fall, one leg slipped

forward, while the other leg remained straight, forcing him into

a lunge.    (See, e.g., ECF No. 92, Aff. of Dennis M. O’Bryan in

Opp. to Mot. for Partial Summ. J. (“O’Bryan Aff.”), Ex. A,

Transcript of Allison B. Brett’s First and Second Depositions

(“Brett Dep.”), at 25:05-18.)        Williams developed numbness in

the front of his left thigh and noticed purple veins on his left

knee.    (Maersk Medical Log, June 3, 2015.)        There was no mention

of back pain or groin pain at the time.          (See id.)

            Williams was sent ashore to receive treatment.             (Id.)

Williams treated at First Choice Emergency in La Porte, Texas,

which x-rayed his left thigh, diagnosed him with a left “thigh


thereto, clarify the facts in dispute, the Court need not deem all
uncontroverted statements in Maersk’s 56.1 statement admitted.



                                      3
strain,” and indicated that he would undergo a “gradual

recovery.”   (O’Bryan Aff., Ex. B, Medical File of Allison B.

Brett for Williams (“Brett File”), at M000247-49.)      The facility

found Williams “[f]it for duty, able to work,” as of June 3,

2015 (id. at M000248), with discharge instructions that Williams

“[s]eek immediate medical attention for decreased leg function,

worsening pain or numbness, abdominal pain, leg swelling, or

other new concerns.    Follow up with your doctor in 2-3 days if

not improving.”   (Id. at M000247.)   Williams then returned to

the Detroit and signed off on June 8, 2015.    (See Walsh Aff.,

Ex. C, Maersk Detroit Payroll Voucher, May 26 to June 8, 2015.)

          On June 9, 2015, upon returning home to Jacksonville,

Florida, Williams presented to Memorial Hospital complaining of

pain in his groin.    (Brett File at M000071-84.)    Dr. Quader, a

physician at the hospital, diagnosed Williams with “an inguinal

strain, also known as a pulled groin,” which “is usually due to

a full or partial tear to a muscle or tendon in the groin area.”

(Id. at M000071.)    Dr. Quader noted that “[m]ost groin pulls

take several weeks to heal completely.”    (Id.)    Dr. Quader

signed a note, dated June 10, 2013, excusing Williams from work

through June 13, 2015, but indicated that Williams was

“medically cleared to return to work, non-restricted duty on

June 13, 2015.”   (Id. at M000083.)   Dr. Quader referred Williams

to a doctor specializing in “surgery/orthopedics.”      (See id.)


                                  4
            On June 16, 2015, Williams presented to Dr. Yorio, a

specialist at an orthopedic institute.          (Id. at M000085-89.)

Dr. Yorio diagnosed Williams with sprains and strains of his

left hip and thigh and ordered an MRI of the left hip.             (Id. at

M000086.)    Dr. Yorio declared Williams NFD until he underwent an

MRI and the results were reviewed.         (Walsh Aff. Ex. G, Yorio

Records (“Yorio Records”).)       The requested imaging was completed

in late June.     (Brett File at M000093-95.)        Subsequently, on

June 30, 2015, Dr. Yorio declared Williams NFD until Williams

underwent a neurology consult and the results were reviewed.

(Yorio Records.)

            On July 6, 2015, Williams presented to Dr. Hartwig, a

neurologist, “with post traumatic slip and fall with residual

left lateral thigh numbness.”        (Brett File at M000097-98.)        Dr.

Hartwig noted “[p]ossible underlying neuralgia paresthetica.”

(Id.)   Neuralgia paresthetica, also referred to as meralgia

paresthetica, is a condition characterized by tingling,

numbness, and burning pain in the outer part of the thigh, and

which is caused by compression of the lateral femoral cutaneous

nerve at its exit from the pelvis.         Meralgia Paresthetica, J.E.

Schmidt, M.D., Attorney’s Dictionary of Medicine (Matthew

Bender, Release No. 53) (hereinafter “ADM”). 2          The lateral


2 None of the definitions included herein influence the Court’s view as to the
scope, causation, or symptoms of any condition, matters which the party must
establish at trial through appropriate expert testimony. The Court simply


                                      5
femoral cutaneous nerve runs down the thigh and provides nerve

supply to the skin on the lateral part of the thigh; it is part

of the lumbar plexus, which is a web of nerves in the lumbar

region of the body.      Nervus Cutaneus, ADM; Nervus Cutaneus

Femoris Lateralis, ADM.       Dr. Hartwig conducted an electro-

diagnostic study which revealed evidence of a “left lateral

femoral cutaneous neuropathy.”        (Brett File at M000097-98.)

            On July 24, 2015, Williams presented to Dr. Pagan, a

pain medicine specialist, complaining of left groin pain, left

thigh pain, left thigh numbness, and difficulty walking.             (Id.

at M000101-04.)     Dr. Pagan reviewed Williams’ medical records,

including Dr. Hartwig’s report indicating that Williams tested

positive for a left femoral cutaneous neuropathy.            (O’Bryan

Aff., Ex. G, Deposition of Dr. Hector Pagan (“Pagan Dep.”), at

13:12-20.)    Dr. Pagan testified that he found Dr. Hartwig’s

record particularly helpful:

      [S]ince [Williams] was complaining of the left leg, left
      thigh numbness, you had to suspect that it was a nerve
      impingement [i.e., compression of a nerve]. It could
      either be from the lumbar spine or could be a peripheral
      nerve impingement. In [Williams’] case, the numbness in
      his presenting symptomatology was compatible with the
      lateral femoral cutaneous nerve injury, which the mechanism
      of injury [i.e., an acute stretch through all the tissues
      of the groin, hip area] was also compatible with an injury
      to his nerve and region [sic].

(Id. at 13:21-14:05.)


recognizes the complexity of the medical evidence and terminology at issue in
this action and includes these definitions for ease of reference.


                                      6
            Dr. Pagan’s impression was that Williams suffered

from, inter alia, left groin pain secondary to a sprain/strain;

left thigh burning secondary to a lateral femoral cutaneous

neuralgia; left lower leg pain secondary to posttraumatic

myofascial pain syndrome, or irritation of the muscles and

membranes of the back and neck, Myofascial Syndrome, ADM;

abductor tendonitis; and right lower thigh numbness.     (Brett

File at M000103.)    Dr. Pagan testified that he did not examine

Williams’ back because “he did not complain of lower back pain

and there were no signs of any radiculopathy.”     (Pagan Dep. at

70:25-71:13.)    Dr. Pagan also testified that he did not detect a

hernia.   (Id. at 74:25-75:22.)   Dr. Pagan recommended a

treatment course to “deactivate” trigger points in Williams’

left groin and left lateral thigh muscles through injections and

manual therapy.    (Brett File at M000103.)   Dr. Pagan provided

Williams with injections and declared him NFD.     (Id. at

M000104.)   Dr. Pagan made substantially similar findings on July

28, July 30, and August 7, 2015, and declared him NFD on the

last two dates.    (Id. at M000124-32.)

            On August 12, 2015, Williams presented to Dr. DeCerce,

a neurologist, on referral from Dr. Pagan (“with whom he [was]

treating with for post-injury pain”) to evaluate for left leg

neuropathic pain.    (Id. at M000133-35.)   Dr. DeCerce found that

Williams suffered from lumbar radiculopathy, posttraumatic


                                  7
injury to the lateral cutaneous nerve of the thigh,

posttraumatic inguinal hernia, and lumbar sprain/strain injury.

(Id. at M000135.)    Dr. DeCerce stated, “In my opinion, the

symptoms are a direct result of the slip and fall that occurred

on [May 30, 2015].”    (Id.)   Dr. DeCerce declared Williams NFD

until October 1, 2015.    (O’Bryan Aff., Ex. K, Dr. DeCerce

Restrictions Note, Aug. 12, 2015.)     Imaging completed on August

20, 2015 confirmed a small hernia in the left groin region.

(Id. at M000136.)    Dr. DeCerce echoed the findings from his

August 12, 2015 visit following his review of Williams on

September 9, 2015.    (Id. at M000143-44.)

          On September 4, 2015, Williams presented to Dr. Pagan.

(Id. at M000140.)    Dr. Pagan’s impression was consistent with

his earlier findings, noting that Williams suffered from left

groin pain, lateral femoral cutaneous neuralgia, left

ilioinguinal hernia, eight leg pain, myofascial pain syndrome,

left inner thigh pain, and abductor tendonitis.      (Id.)   Dr.

Pagan “[r]eferred [Williams] to a surgeon for evaluation and

treatment of the left inguinal hernia.”      (Id.)   Dr. Pagan made a

note to “[r]eassess [Williams’] neuropathic complaints”

following the hernia correction procedure.      (Id.)

          On September 13, 2015, Williams presented to Memorial

Hospital on referral for consultation in regard to “symptomatic

left inguinal hernia.”    (Id. at M1000145.)    Impression was left


                                   8
inguinal hernia, with a note of “[h]istory of trauma to the left

hip with residual neurologic effect with sensory and motor

function of the left hip.”     (Id.)   On September 15, 2015,

Williams discussed the hernia correction procedure with Dr.

Behzadi and consented to said procedure.      (Id. at M000146.)

           On 15, 2015, Williams presented to Dr. Esser, an

orthopedist, complaining of worsening leg and hip pain with

bruising and stiffness to the thigh.      (Id. at M000147-52.)    Dr.

Esser diagnosed meralgia paresthetica, disc disease of the

lumbar spine, low back pain, and lumbosacral spondylosis.        (Id.

at M000150-51.)    Dr. Esser indicated that he “believe[d] that

[Williams] could likely benefit from his hernia repair to alter

the anatomy in the region of the lateral femoral cutaneous

nerve.”   (Id. at M000151.)    Williams underwent hernia repair the

following day.    (Id. at M000153-58.)

           Dr. DeCerce treated Williams on September 30, 2015.

(Id. at M000159-60.)     Dr. DeCerce noted that Williams initially

presented with symptoms referable to compression of the lateral

femoral cutaneous nerve at the level of the inguinal canal.

(Id. at M000159.)     When it was discovered that Williams had a

hernia, it was recommended he be evaluated and treated

surgically.   (Id.)    Since Williams showed only some improvement

postoperatively, however, Dr. DeCerce appeared to come to

believe that Williams’ symptoms were of a “slightly different


                                   9
distribution.”    (Id.)    Dr. DeCerce noted that “conceivably there

might’ve been some traction injury [to the lower trunk of the

lumbosacral plexus, a network of nerves derived from lumbar

roots,] in view of the nature of how [Williams] had fallen,” and

further indicated that he did not believe Williams had undergone

an MRI of the lumbar spine to assess any lumbar nexus to his

symptoms.    (Id.)    Dr. DeCerce’s diagnoses mirrored his initial

findings: lumbar radiculopathy, compression of lateral cutaneous

nerve of the thigh secondary to inguinal hernia, posttraumatic

inguinal hernia (improved status postoperatively), posttraumatic

traction injury to the lower trunk of the lumbosacral plexus,

and lumbar sprain/strain injury.        (Id. at M000160.)

            On October 16, 2015, Williams visited Dr. Pagan.         (Id.

at M000161-64.)      Dr. Pagan administered a nerve block and

diagnosed “[l]eft neuralgia paresthetica from traumatic injury

to the left femoral cutaneous nerve,” pelvic and perineal pain,

pain in the left hip, and other myocitis.        (Id.)   Dr. Pagan

provided an additional nerve block on October 23, 2015, at which

visit he noted Williams was “going for an MRI of the lumbar

region to determine why his legs are still burning,” and noted

impressions of lower abdominal pain, lateral femoral cutaneous

neuralgia, adductor magnus tendonitis, other myocitis, and pain

in the left lower leg.      (Id. at M000172-74.)    Dr. Pagan




                                   10
indicated that Williams believed previous injections in the left

groin area gave him relief.    (Id. at M000172.)

           On October 21, 2015, Williams visited Dr. Esser’s

office.   (Id. at M000165-69.)   A physician assistant dictating

for Dr. Esser noted assessments of low back pain, disc

degeneration in the lumbar region, lumbar spondylosis, and

meralgia paresthetica in the left lower limb.      (Id.)    The report

indicates that Dr. Esser “believe[d] [Williams’] pain is from

the meralgia paresthetica,” and noted the office had ordered an

MRI of the lumbar spine to “rule out” whether herniated discs in

the lumbar spine could be causing symptoms down the leg.       (Id.)

           On October 23, 2015, Precision Imaging Centers

completed the MRI ordered by Dr. Esser.    (Id. at M000170-71.)

The MRI revealed severe spinal stenosis and moderate to severe

foraminal stenosis at different spinal ranges.      (Id.)   Dr. Esser

met with Williams on November 3, 2015 to review the MRI results.

(M000175-78.)   Williams noted his pain remained the same despite

injections.   (Id.)   Dr. Esser assessed lower back pain and

provided some additional color on Williams’ condition:

     Mr. Williams has a complex situation. He has an EMG proven
     lateral femoral cutaneous neuropathy which is causing his
     lateral left hip numbness. This is neither dangerous nor
     should it be activity limiting. He also had a recent left
     hernia surgery without benefit. He has MRI’s of the hip
     and femur which do not demonstrate any significant acute
     pathology due to a fall.




                                 11
(Id. at M000177.)     Dr. Esser appeared to express uncertainty as

to whether Williams’ symptoms resulted from the issues

identified by the MRI, because the severe stenosis was revealed

at a different level than his symptoms.       (Id.)   Dr. Esser noted

that the results did not necessarily reflect direct causation

secondary to an injury.     (Id.)    Dr. Esser referred Williams for

a spinal injection for pain relief “to see if his numbness over

the anterior left thigh improves at all as well,” but also told

Williams that “his lateral thigh numbness is safe and he may

work full duties without limitation” and noted no work

limitations at that time.     (Id. at M000178.)

            On November 5, 2015, Williams visited Dr. DeCerce.

(Id. at M000179-80.)     Dr. DeCerce indicated that Williams

“maintain[ed] that he had no lower extremity symptoms until the

present slip and fall injury” and continued to describe clear

neuropathic symptoms that follow a distribution “consistent with

lumbar radiculopathy.”     (Id.)    Dr. DeCerce noted that

“[Williams] is unable to go back to his usual occupation with

full duties[,] since these diagnoses [(without stating which)]

are going to likely restrict any such capacities for quite some

time,” but that “we [presumably, he and Dr. Pagan] agree that he

can return to work as long as appropriate restrictions are

applied.”    (Id.)   Dr. DeCerce assessed compression of the

lateral cutaneous nerve of the thigh secondary to inguinal


                                    12
hernia (stable postoperatively), posttraumatic traction injury

to the lower trunk of the lumbosacral plexus (“less likely in

view of the MRI findings”), posttraumatic inguinal hernia

(improved status postoperatively), lumbar radiculopathy, lumbar

disc protrusion, and lumbar sprain/strain.      (Id.)   Dr. DeCerce

noted that maximum medical improvement (“MMI”) has been obtained

from a neurological standpoint but did not indicate the

conditions to which this conclusion applied.      (Id.)

            On December 11, 2015, Williams visited Dr. Pagan,

continuing to complain of left thigh and groin pain and

numbness.    (Id. at M000191.)   Dr. Pagan noted that Williams’

symptoms appeared more stable.     (Id.)   Dr. Pagan also withdrew

from Williams’ treatment team as other physicians were directing

his care.    (Id.)   Dr. Pagan appeared to testify that Williams

reached MMI as to meralgia paresthetica on December 11, 2015,

but this finding does not appear to be noted in the

corresponding medical record.     (Pagan Dep. at 96:02-20.)

            Williams continued to seek treatment under the care of

two new physicians: Dr. Hurford, a specialist at Dr. Esser’s

orthopedic clinic; and Dr. Formoso, a pain medicine specialist.

            Dr. Hurford treated Williams on December 18, 2015,

noting impressions of low back pain, lumbar stenosis, and lumbar

spondylosis.    (Id. at M000195-98.)   Dr. Hurford treated Williams

again on January 29, 2016, noting that injections to the spine


                                  13
did not appear to be helping Williams’ symptoms, and made the

same assessments as he did following the December 18, 2015

visit.   (Id. at M000206-10.)   Dr. Hurford also suggested that

Williams consider lumbar decompression and fusion surgery, but

Williams indicated he would like to try to return to work before

considering any surgery.    (Id. at M000209.)

           Dr. Formoso treated Williams on January 6, 2016,

noting lumbar radiculopathy and lumbar disc degeneration, and

administered what appears to be a lumbar injection.       (Id. at

M000199-200.)    On January 27, 2016, Dr. Formoso treated Williams

again and assessed lumbar stenosis, lumbosacral neuritis, low

back pain, meralgia paresthetica, arthritis of lumbar spine,

sprain of iliolumbar ligament, and muscle spasm.       (Id. at

M000201-05.)    Dr. Formoso administered an injection (presumably,

a nerve block, though the report does not specify).       (Id.)   Dr.

Formoso examined Williams again on February 11 and March 10,

2016, making largely the same assessments.      (Id. at M000211-14.)

Like Dr. Hurford, Dr. Formoso suggested Williams consider spinal

decompression surgery.    (Id. at M000212.)    Williams reiterated

his desire to return to work and, as he could take only

ibuprofen for pain at sea, Dr. Formoso stopped all other pain

medications.    (Id. at M000214.)    Dr. Formoso indicated that

Williams “works as a cook on board, and [Dr. Formoso] [was] fine

with [Williams] resuming his post there.”      (Id.)


                                    14
            Williams appears to have returned to work in March

2016, roughly ten months after disembarking from the Detroit.

(O’Bryan Aff., Ex. F, Maersk’s October 27, 2017 IME Report (“IME

Report”), at 4.)

  II.     Williams’ Claim for Maintenance & Cure

            Alison B. Brett (“Brett”), a Maersk claims manager,

handled Williams’ claim for maintenance and cure.       Brett

understands that maintenance and cure is payable to a seaman in

the event he is determined not fit for duty and receiving

treatment for an onboard injury or illness.       (Brett Dep. at

07:24-08:03.)    Brett testified that Maersk’s cure payments

supplemented the insurance provided by Williams’ union, the

Seafarers International Union.     (Id. at 85:09-19.)    Per Brett,

Maersk acted only as a secondary insurer and covered expenses

which the union insurer would not pay for injuries or illnesses

which manifested themselves during Williams’ service aboard a

Maersk vessel.    (See id. at 85:20-86:03.)

            Brett reportedly learned of Williams’ fall in June

2015.   (Brett Dep. at 71:09-15.)      Brett was aware of the

proposition that, in administering maintenance and cure, all

doubts and ambiguities should be resolved in favor of the

seaman.    (Id. at 33:02-06.)   Brett also understood maintenance

and cure are generally to be paid promptly (id. at 139:07-11)

and are payable for any injury that arises while a seaman is in


                                  15
service of the vessel (id. at 60:09-12).     As it does not appear

that Brett received contemporaneous medical records pertaining

to each of Williams’ medical visits, the Court reviews her

interactions with Williams and his many attorneys.

           Brett recalls that, shortly after the accident, the

Detroit called her to inform her that Williams had alleged an

accident on or about May 30, 2015 and was seeking treatment.

(Id. at 77:21-78:04.)    Brett states that the Detroit told her

that Williams had been evaluated by a “shore-side” position and

was declared FFD.   (Id. at 78:11-19.)   As Brett understood it,

Williams slipped on the vessel and “kind of [did] the splits,”

with one leg going in one direction and the other leg moving in

the other direction.    (Id. at 25:08-19.)   The ship provided

Brett with Williams’ Request for Medical Treatment form.     (Id.

at 71:09-72:25; see also Walsh Aff., Ex. A, Maersk Line Limited

Medical Log, June 3, 2015.)

           Brett testified that she opened an “incident file” in

Maersk’s claims database to track all developments relating to

the accident.   (Brett Dep. 79:06-12.)   Brett testified that she

recorded Williams’ accident as an “incident,” not a “claim,”

because Williams returned to the vessel FFD.     (Id. at 79:23-

80:05.)   Brett stated that she received, but did not recall

exactly when, the initial report diagnosing Williams with a

“thigh strain” and finding him FFD, but noting that he would


                                 16
make a gradual recovery.    (Id. at 36:21-37:06.)   Brett

understood that Williams returned to the vessel and completed

his regular hitch.   (See id. at 80:25-81:07.)

           Brett first spoke with Williams in connection with his

claim for maintenance and cure on June 10, 2015.      (Id. at 83:16-

22.)   Williams told Brett that he had signed off the Detroit on

June 8, 2015, that he was suffering from thigh pain, and that he

had visited the emergency room, which found him NFD from June 10

through June 13.   (See id. at 83:25-85:04.)    Brett advised

Williams that his union benefits were primary, i.e., that Maersk

provided only secondary coverage.     (Id. at 85:05-14.)    Brett

asked Williams to fax her the medical records pertaining to his

emergency room visit (id. at 85:05-08, 86:04-10) but testified

that Williams did not fax her the medical records at that time.

(Id. at 86:11-13.)   Williams called Brett the next day asking

again for the fax number.    (Id. at 86:14-25.)   Williams was

initially cooperative with Brett’s requests in that he was

providing her with medical records, but Williams later became

uncooperative and stopped providing said records.     (Id. at

12:11-21, 13:03-11.)   Brett indicated that she could not

identify when, exactly or approximately, Williams stopped

providing medical records.    (Id. at 12:22-13:05.)

           On June 11, 2015, Brett emailed Williams a letter

memorializing their conversation.     (Walsh Aff., Ex. F, Benefits


                                 17
Letter (“Benefits Letter”).)   Brett’s email stated, “We are

aware you have begun receiving treatment following an alleged

injury or illness while onboard.       We hope [you] are able to

continue to pursue necessary treatment.”       (O’Bryan Aff., Ex. I,

Brett Email, June 11, 2015 (“Brett Email”).)       The letter said

that Maersk “will process maintenance checks to you when you

provide a current doctor’s note indicating you are not fit for

duty and unable to work.”   (Id. (emphasis in original).)      The

letter stated that Williams is “eligible for reimbursement of

[his] medical out-of-pocket expenses relating to [his]

injury/illness,” and that Williams would be entitled to benefits

until he “bec[a]me [FFD] or reach[ed] [MMI].”       (Id.)   The letter

enclosed an “authorization for release of medical information”

form, which Williams was to sign and return to Maersk.       (Id.)

          Brett testified that she did not believe she had

enough information to determine Williams’ entitlement to

maintenance and cure at this time.       (Brett Dep. at 89:03-06.)

Brett stated that she intended to address this concern by

obtaining medical records clarifying whether Williams was NFD

and whether his follow-up treatment related to his onboard

complaint.   (Id. at 89:07-13.)   Brett testified that she later

received a NFD but did not recall exactly when.       (Id. at 89:14-

90:04.)




                                  18
           At some point, Brett recalled that Memorial Hospital

provided her with documents confirming its finding that Williams

was NFD for from June 10 to June 13, 2015.      (Id. at 91:15-23.)

Brett appeared to concede at her deposition that Maersk owed

Williams maintenance and cure for this three-day period (id. at

131:08-132:20), but claimed that Williams was not paid

maintenance for that time period due to an “oversight” (Id. at

92:22-93:02).

           On June 18, 2015, Brett reportedly received a call

from Williams requesting an MRI, following his visit with Dr.

Yorio.   (Id. at 93:20-94:05.)    Brett testified that Williams

told her that he was trying to schedule an appointment with an

orthopedist but that the doctor would not schedule an MRI

without talking to Maersk.    (Id.)    Brett reportedly responded

that she had received Williams’ records from Memorial Hospital,

which declared him FFD as of June 13, 2015.      (Id. at 94:11-17.)

Brett says Williams responded that he had visited a new

physician who found him NFD.     (Id. at 94:20-25.)

           Brett testified that she then told Williams she would

need to review Dr. Yorio’s treatment notes and any primary

insurance denial for the MRI.     (Id. at 95:04-14.)   Brett asked

Williams to fax her the medical records from his visit with Dr.

Yorio.   (Id. at 95:22-96:05.)    Williams allegedly did not fax

any records at that time.    (Id. at 96:06-10.)    Brett claims that


                                  19
she separately sent an email to an unspecified doctor

(presumably, Dr. Yorio) requesting medical records relating to

Williams’ onboard injury.   (Id. at 90:16-91:11.)   Brett provided

a fax number and email to which the medical records could be

sent but testified she did not receive records in response to

this request.   (Id. at 91:11-14, 96:09-10.)

          Brett testified that she could not authorize

maintenance as of June 18, 2015, because she “had no records

indicating [that Williams] was not fit” for duty.   (Id. at

95:15-21.)   But Brett asserts that she did call Williams’ union

shortly thereafter, on July 1, 2015, to confirm that Williams

continued to be eligible for medical benefits.   (Id. at 96:11-

97:04.)

          On August 3, 2015, Brett received correspondence from

the first law firm representing Williams, Donald Moses &

Associates (“Moses”).   (Walsh Aff., Ex. J, Letter from Donald

Moses, August 3, 2015.)   The letter attached a slip from Dr.

Pagan asking to excuse Williams from work from July 24 through

September 24, 2015 due to “W/C injury, merchant marine.”   (Id.)

Brett testified that, prior to receiving this letter from Moses,

she had not seen anything from Dr. Pagan before, nor did she

understand which injury Dr. Pagan was referring to.   (Brett Dep.

at 98:06-11.)   Brett testified she could not pay maintenance




                                20
based on Moses’ letter because she still had “no idea what

[Williams’] treatment was related to.”     (Id. at 98:12-18.)

           On August 4, 2015, Brett emailed Linda Wiltshire to

request assistance in scheduling an IME for Williams.      (Brett

File at M000226.)   Brett testified that she intended for the IME

to determine whether Williams was FFD, whether Williams had

reached MMI, and whether the treatment Williams was receiving

related to his onboard complaint.     (Brett Dep. at 129:12-22.)

           On August 6, 2015, Brett responded to Moses.     (Walsh

Aff., Ex. K, Letter from Maersk, Aug. 6, 2015.)      Brett explained

that Maersk “received a [FFD for Williams] dated [June 13,

2015].   As a result[,] maintenance and cure ended as of that

date.”   (Id.)   Brett further stated that “[Maersk] understand[s]

that Mr. Williams has again been determined [NFD] and is

pursuing additional treatment.   At this time, [Maersk] is

arranging an IME for Mr. Williams.     Following the results of the

IME[,] a determination will be made regarding potential

reinstatement of maintenance and cure.”     (Id.)   Brett declined

to reimburse Williams’ expenses incurred “after his [FFD]

determination [as of June 13, 2015],” unless Maersk reinstated

maintenance and cure.   (Id.)

           On August 17, 2015, Brett received a letter from the

second law firm representing Williams, Stevenson & Murray

(“Stevenson”).   (Walsh Aff., Ex. L, Letter from Stevenson, Aug.


                                 21
17, 2015.)   Stevenson described Williams’ fall and alleged that

Williams “severely injured his groin, hip, back, and other parts

of his body due to this incident.”      (Id.)    Stevenson further

indicated that Williams sought care in LaPorte, Texas, but that

his condition continued to decline.      (Id.)    Upon returning to

Florida, Stevenson said, Williams saw a number of physicians.

(Id.)   Stevenson stated that Williams underwent a nerve

conduction velocity study, which indicated that he sustained a

severe neuropathic injury to his groin, and that Williams had an

MRI to his hip, which he paid for out-of-pocket.        (Id.)

Stevenson noted that Dr. Pagan had declared Williams NFD until

at least September 24, 2015.    (Id.)    Brett testified that until

this point, she had been aware of a thigh injury, but had been

unaware of any claim of injury to Williams’ groin or hip.          (Id.

at 103:12-16.)

           On September 11, 2015, Brett received another letter

from Stevenson.    (Walsh Aff., Ex. N, Letter from Stevenson,

Sept. 11, 2015.)    Stevenson stated that Maersk could investigate

Williams’ claim, but had to do so promptly.        (Id.)    Yet,

Stevenson stated that Maersk had still not scheduled an IME to

determine Williams’ entitlement to benefits.        (Id.)    The letter

attached a note from Dr. Behzadi stating that Williams would

undergo hernia surgery on September 16, 2015.        (Id.)    Brett

testified that, based on Williams’ complaint, she understood


                                 22
that Williams sustained no inguinal injury, presumably including

an inguinal hernia, on the boat.       (Brett Dep. at 123:04-11.)

            Brett testified that the intended IME “never came to

fruition” because the nurse practitioner in charge of scheduling

exams took leave due to a death in the family.       (Id. at 111:10-

14.)   But Brett did ask a physician at George Washington

University Hospital (“GW”), Maersk’s medical consultants, to

review the records in her file.    (Id. at 109:16-24.)       On

September 17, 2015, Brett emailed GW the medical records and

initial complaint form.    (Walsh Aff., Ex. O, Initial GW

Opinion.)    Brett testified that she did not recall when she

received each of the medical records in her file.       (Brett Dep.

at 14:12-16 (testifying that the records do not contain the

dates on which Brett received them but that “it appears” she had

documents Bates stamped M000046-268 in her file).)       But the

“timeline” noted at the bottom of GW’s response describes visits

with Dr. Quader, Dr. Pagan, Dr. Yorio, Dr. Hartwig, and Dr.

Behzadi between June 3 and September 10, 2015.       (Id.)

            On September 18, 2015, Brett received an email from

Dr. Keith Boniface of GW providing, in summary form, his opinion

of whether Williams’ treatment related to his onboard complaint.

(Walsh Aff., Ex. O, Email from GW Maritime Medical Access, Sept.

18, 2015.)    Dr. Boniface noted that Williams “slipped and had

acute thigh pain and was diagnosed with a muscle strain, and has


                                  23
had persistent numbness of the thigh.”        (Id.)   Dr. Boniface

stated that Williams treated with an orthopedic surgeon, a

neurologist, an occupational medicine specialist, and a general

surgeon.    (Id.)    Brett testified that her understanding from

reviewing the email was that Williams’ treatment did not relate

to his onboard complaint.      (Brett Dep. at 114:17-116:02.)     Brett

testified she could not authorize maintenance and cure at this

point because Williams’ treatment appeared unrelated to his

onboard injury.      (Id. at 116:03-08.)

            On November 1, 2015, Brett faxed Dr. DeCerce the

benefits letter she previously sent to Williams.         (O’Bryan Aff.,

Ex. J, Brett Fax, Nov. 2, 2015 (“Brett Fax”); see also Rep. ¶

56.1.)    Brett asked for “documentation of the connection between

Mr. Williams’ onboard complaint (thigh pain) and his most recent

treatment (hernia surgery).”      (Brett Fax.)

            Brett testified that on November 30, 2015, she

received a letter from a third law firm, Morgan & Morgan.         (Id.

at 116:09-16.)      Brett stated that the firm requested copies of

statements in Maersk’s possession regarding Williams’ alleged

injury.    (Id. at 116:23-117:09.)       Brett testified that, at this

point, in-house Maersk counsel, Gary English (“English”), had

taken up primary responsibility for communicating with Williams’

attorneys.    (Id. at 117:16-23.)




                                    24
            On April 1, 2016, GW sent Brett a final report signed

by Drew Maurano, PA-C.      (Walsh Aff., Ex. P, GW Report, Apr. 1,

2016.)    Maurano indicated that since September 18, 2015,

Williams had “continued to have lower back, buttock and thigh

pain with related numbness to the lateral cutaneous nerve

pathway.”    (Id.)    Maurano noted that “[t]he inguinal hernia

repair that [Williams] had on Sept[ember] 16, 2015 appears to

have no relationship to his injury nor his symptoms,” though

“[i]t was thought at the time by his general surgeon and then by

his neurologist that it may have been responsible since the

lateral femoral nerve involved stems from the inguinal region of

his body.”    (Id.)    The updated timeline describes visits with

Dr. Esser, Dr. DeCerce, Dr. Pagan, Dr. Hurford, and Dr. Formoso

between September 15, 2015 and March 10, 2016.           (Id.)

            Brett testified that, as of April 1, 2016, she could

not authorize maintenance and cure payments to Williams because

Maersk “ha[d] nothing connecting [Williams’] treatment [for his

hernia and nerve-related problems] to his on-board complaint.”

(Id. at 119:05-10.)      Brett made no decisions regarding the

payment of maintenance and cure alone. 3         (See id. at 46:23-

49:11.)    Rather, Brett relied, at least in part, on advice from

in-house counsel.      (Id.)   Williams challenges Brett’s testimony,


3 Brett acknowledged she lacks medical training or schooling but does receive
on-the-job training and frequently reviews medical records on the job. (Id.
at 31-32, 126-27.)


                                      25
repeated at various points in her deposition, that she did not

have sufficient documentation connecting his treatment to his

onboard injury, pointing to the medical records, summarized

above, some of which allege a nexus between his conditions (and

corresponding treatment) and onboard injury.

          Brett testified that although she occasionally took an

active part in helping crew members manage their medical

treatment for onboard injuries, or wrote letters to doctors

treating seamen, she did not assist Williams in finding treating

physicians.   (Brett Dep. at 145:09-19, 47:15-18, 49:07-10.)

Brett testified that she did not recall speaking with, or

reaching out to, any of Williams’ treating physicians with

questions as to the medical records she received.   (Id. at

21:04-06, 43:20-24.)   Nor did Brett recall receiving or

requesting information noting that Williams had reached MMI.

(Id. at 124:03-25.)

  III. The Instant Action & Subsequent Developments

          On December 2, 2016, Williams filed the instant action

against Maersk for negligence under the Jones Act, 46 U.S.C. §

30104, and claims for unseaworthiness, maintenance, cure, and

wages under the General Maritime Law.   (ECF No. 1, Compl.)

Williams seeks, inter alia, punitive damages on the basis that

Maersk “failed to provide timely fulfillment of its maintenance




                                26
and cure obligations in a willful, intentional, recalcitrant and

reckless manner.”    (ECF No. 58, Sec. Am. Compl.)

           On October 9, 2017, Williams appeared before Dr.

Desrouleaux for an IME.    (IME Report.)    The IME does not state

whether Maersk arranged for the examination, but it is conveyed

to Williams’ counsel along with a cover letter from Maersk’s

counsel.   (Id.)   Dr. Desrouleaux performed an independent

neurology examination on Williams.      (Id.)   Dr. Desrouleaux

indicated that Williams continues to report pain in his lower

back, left hip, and thighs.    (Id.)    Dr. Desrouleaux indicated

that, “[a]fter reviewing the records, it seems the claimant

suffered from meralgia paresthetica diagnosed by nerve

conduction and EMG in 2015 and he was [FFD] notwithstanding the

numbness and tingling in the left thigh.”       (Id.)   Dr.

Desrouleaux further concluded that “[a]fter review of the

claimant’s file, taking a history and performing a physical

examination, it appears that the above-diagnosed injury is

causally related to the accident on May 30, 2015.”        (Id.)

           On December 11, 2017, Maersk issued a check in the

amount of $4,416 covering disputed maintenance calculated at $16

per day multiplied by 276 days (roughly nine months) in

accordance with the Collective Bargaining Agreement.          (Walsh

Aff., Ex. CC, Check to Williams.)      Maersk attached a “List of

Payments to Health Care Providers” to its motion papers, which


                                 27
does not indicate any payments made by Maersk.    (Walsh Aff., Ex.

AA, Chart of Outstanding Bills (“Chart of Outstanding Bills”).)

            At some point, Maersk learned that Williams failed to

disclose a prior injury to his back sustained in a March 2012

automobile accident.    (See Walsh Aff., Ex. X, June 28, 2012

Medical Report.)    According to a June 2012 medical report,

Williams suffered from pain which radiated into the back of his

thighs and caused some tingling on the front of his legs.      (Id.)

These symptoms apparently resulted from a lumbar spine injury.

(See id.)    Williams sued as a result of these automobile

accident injuries and received a settlement in 2014.    (Walsh

Aff., Ex. Y, August 18, 2014 Settlement Agreement.)

            In his employment application to Maersk, Williams

misrepresented that he had not undergone any medical treatment

in the five years prior to his employment application, notably

omitting a 2012 MRI of his lumbar spine.    (Walsh Aff., Ex. Z,

Maersk Pre-Assignment Questionnaire.)    In sworn deposition

testimony in the instant case, Williams also denied back

problems after 1992.    (O’Bryan Aff., Ex. H, Transcript of Donald

J. Williams’ June 22, 2017 Deposition (“Williams Dep.”), at

61:05-10.)    Williams withdrew his claim for maintenance and cure

as to any back injury shortly thereafter, but did not indicate

which specific conditions and treatments, of all those

identified and provided by his physicians, pertained to his


                                 28
claim for a “back injury.”   (See ECF No. 82, Mar. 25, 2019

Letter from O’Bryan (“Plaintiff has agreed to the withdrawal of

the maintenance and cure claim for a back injury.”).)

                          Legal Standard

           Summary judgment is appropriate where “the movant

shows that there is no genuine dispute as to any material fact,”

Fed. R. Civ. P. 56(a), “and the facts as to which there is no

such issue warrant the entry of judgment for the moving party as

a matter of law.”   Kaytor v. Electric Boat Corp., 609 F.3d 537,

545 (2d Cir. 2010).   “In moving for summary judgment against a

party who will bear the ultimate burden of proof at trial, the

movant may satisfy [its] burden by pointing to an absence of

evidence to support an essential element of the nonmoving

party’s claim.”   Gummo v. Village of Depew, 75 F.3d 98, 107 (2d

Cir. 1996) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322–

23 (1986)).   “The nonmoving party must ‘go beyond the pleadings,

and by [his or] her own affidavits, or by the ‘depositions,

answers to interrogatories, and admissions on file,’ designate

‘specific facts showing that there is a genuine issue for

trial.’”   Davis v. State of New York, 316 F.3d 93, 100 (2d Cir.

2002) (quoting Celotex Corp., 477 U.S. at 324).

           In determining whether summary judgment is

appropriate, “[a]ll ambiguities must be resolved in favor of the

non-moving party and all permissible inferences from the factual


                                29
record must be drawn in that party’s favor.”        Zalaski v. City of

Bridgeport Police Dep’t, 613 F.3d 336, 340 (2d Cir. 2010).        If,

as to the issue on which summary judgment is sought, there is

any evidence in the record from any source from which a

reasonable inference could be drawn in favor of the non-movant,

summary judgment is improper.    Chambers v. TRM Copy Ctrs. Corp.,

43 F.3d 29, 37 (2d Cir. 1994).

                             Discussion

          A seaman injured during his service aboard a vessel is

entitled to “maintenance, cure, and wages.”        Messier v. Bouchard

Transp., 688 F.3d 78, 81 (2d Cir. 2012), as amended (Aug. 15,

2012) (citing Rodriguez Alvarez v. Bahama Cruise Line, Inc., 898

F.2d 312, 315–16 (2d Cir. 1990)).        “Maintenance” payments

compensate a seaman for the cost of food and lodging while he

recovers at home.   Id. at 83-84.       “Cure” payments compensate a

seaman for the reasonable and necessary medical expenses he

incurs to treat the illnesses or injuries sustained during his

service aboard the vessel.   Id.

          “The rule of maintenance and cure is simple and broad:

a seaman is entitled to maintenance and cure for any injury or

illness that occurs or becomes aggravated while he is serving

the ship.”   Id. at 83-84 (citing Vaughan v. Atkinson, 369 U.S.

527, 532 (1962)).   “[W]hen the injury occurred, not when it

started to present symptoms,” matters.        Id. at 85.   “The sailor


                                   30
bears the burden of persuasion to prove his or her right to

maintenance and cure.”   Haney v. Miller’s Launch, Inc., 773 F.

Supp. 2d 280, 290 (E.D.N.Y. 2010); see also Federal Trial

Handbook Civil § 64:34 (4th ed.) (“A [seaman’s] burden of proof

. . . is slight.   He need only establish that he was injured or

became ill while subject to the call of duty as a seaman.”).

“Once a seaman establishes his right to payments, the burden

shifts to the shipowner to prove that the injured employee has

reached a point of maximum medical cure.”    Haney, 773 F. Supp.

2d at 290 (citing McMillan v. Tug Jane A. Bouchard, 885 F. Supp.

452, 459, 460 (E.D.N.Y. 1995)).    In administering maintenance

and cure, any ambiguities or doubts “‘are resolved in favor of

the seaman.’”   Messier, 688 F.3d at 83-84 (quoting Vaughan v.

Atkinson, 369 U.S. 527, 532 (1962)).

          A shipowner who refuses to pay maintenance and cure is

subject to an escalating scale of liability:

     [A] shipowner who is in fact liable for maintenance and
     cure, but who has been reasonable in denying liability, may
     be held liable only for the amount of maintenance and cure.
     If the shipowner has refused to pay without a reasonable
     defense, he becomes liable in addition for compensatory
     damages. If the owner not only lacks a reasonable defense
     but has exhibited callousness and indifference to the
     seaman’s plight, he becomes liable for punitive damages and
     attorney’s fees as well.

Morales v. Garijak, Inc., 829 F.2d 1355, 1358 (5th Cir. 1987);

Atlantic Townsend v. Townsend, 557 U.S. 404, 424-25 (2009)

(finding punitive damages available, as they otherwise are under


                                  31
common law, for “willful and wanton disregard of the maintenance

and cure obligation”).   To state a claim for punitive damages

based on a shipowner’s failure to provide maintenance and cure,

“a seaman must allege that: (1) he is entitled to payments for

maintenance and cure; (2) the ship owner did not satisfy its

obligation to provide him with maintenance and cure; and (3) the

ship owner’s failure resulted from a willful and wanton

disregard of its maintenance and cure obligation.”   Kalyna v.

City of New York, No. 16-CV-273 (AMD) (CLP), 2018 WL 1342488, at

*4 (E.D.N.Y. Feb. 28, 2018), R&R adopted, No. 16-CV-273 (AMD)

(CLP), 2018 WL 1335353 (E.D.N.Y. Mar. 15, 2018).

          “Courts have devised a variety of verbal formulations

to describe the nature and extent of misconduct that will

support a claim for punitive damages,” including “willful,”

“wanton,” or “outrageous.”   Id.; see also Hicks v. Vane Line

Bunkering, Inc., No. 11-CV-8158 (KBF), 2013 WL 1747806, at *6

(S.D.N.Y. Apr. 16, 2013), aff’d sub nom. Hicks v. Tug PATRIOT,

783 F.3d 939 (2d Cir. 2015) (“reflect[s] utter disregard for the

potential consequences of the act on the safety and rights of

others,” or “shocking conduct”); In re Marin Sulphur Queen, 460

F.2d 89, 105 (2d Cir. 1972) (“gross negligence, or actual malice

or criminal indifference which is the equivalent of reckless and




                                32
wanton misconduct”). 4     However phrased, the critical question is

whether the shipowner’s conduct evidences bad faith.            See, e.g.,

Roberts v. S. S. Argentina, 359 F.2d 430, 431 (2d Cir. 1966).

            Courts place particular emphasis on the shipowner’s

good faith in investigating the seaman’s claim for maintenance

and cure.    See, e.g., McMillan, 885 F. Supp. at 466 (citing

Rodriguez Alvarez, 898 F.2d 312, 316).          Conduct sufficient to

demonstrate bad faith in denying a claim for maintenance and

cure includes: “(1) laxness in investigating a claim; (2)

termination of benefits in response to the seaman’s retention of

counsel or refusal of a settlement offer; and (3) failure to

reinstate benefits after diagnosis of an ailment previously not

determined medically.”      Tullos v. Resource Drilling, Inc., 750

F.2d 380, 388 (5th Cir. 1985).

         a. Scope of Williams’ Claim for Maintenance & Cure

            Williams initially appeared to seek recovery of

maintenance and cure payments for the period during which he

underwent treatment for thigh, groin, and back problems.             After

Maersk discovered that Williams failed to disclose prior lumbar



4 Decisions like Sulphur Queen, which discuss when a seaman is entitled to
attorney’s fees for failure to pay maintenance and cure, are relevant; awards
of attorney’s fees in the maintenance and cure context turn on factors which
“sound in punitive damages.” Hicks v. Tug PATRIOT, 783 F.3d 939, 944 (2d
Cir. 2015) (citing Kraljic v. Berman Enterprises, Inc., 575 F.2d 412, 416 (2d
Cir. 1978), abrogated on other grounds by Hicks, 783 F.3d 939 (“Recovery of
[attorney's] fees is therefore based upon the traditional theory of punitive
damages.”)).



                                     33
injuries sustained in a 2012 car accident, Williams agreed to

withdraw his maintenance and cure claim for any back injury.

The Court, therefore, briefly reviews the remaining injuries for

which Williams claims maintenance and cure.

          As an initial matter, the parties dispute which

injuries resulted from Williams’ accident aboard the Detroit on

May 30, 2015.   Certain physicians – for instance, Dr. DeCerce –

noted (at least in certain records) that Williams’ conditions

generally related to his onboard injury.    Others, including Dr.

Boniface, found that Williams’ conditions did not.    Based on the

disputed medical opinions, the court cannot limit its

consideration of Maersk’s good faith in denying Williams’ claim

to only that evidence relating to his inguinal strain and

inguinal hernia.

          This uncertainty is further compounded by the fact

that, even if only certain injuries resulted from Williams’

accident aboard the Detroit, there is dispute as to which

injuries caused Williams’ disabilities for purposes of

maintenance and cure.   Maersk asserts that Williams’ withdrawal

of his claim for a back injury leaves only the hernia-related

injuries as compensable in this action.    (See Mot. at 2.)

          Williams, however, maintains that the treatment

related to the hernia and “nerve compression in his

inguinal/groin area, lateral femoral cutaneous nerve,” remains


                                34
compensable.    (Opp. at 3.)   Williams purports to differentiate

these nerve problems from his back condition, arguing that just

because he “may have additional lumbar spine issues[, which

manifested themselves later on in his treatment,] does not

torpedo his maintenance and cure claim for injury to his lateral

femoral cutaneous nerve sustained in the service of the ship.”

(Id. at 4 (emphasis added).)

          Williams will bear the burden of proof at trial.     Here

in opposing summary judgment, he must show there is a genuine

issue to be tried based on evidence from which a jury could find

in his favor.    Unfortunately, Williams’ treating physicians did

not clearly document which of Williams’ injuries were disabling.

Their NFD determinations state only that Williams could not

work; they did not specify whether the femoral nerve irritation

or back condition, or both, was disabling.     (See, e.g., Brett

File at M000104, -127, -130, 265; Rep. at 2.)     As a result, the

parties continue to dispute whether treatment for the

aforementioned conditions is compensable.     In any event, the

court cannot limit its analysis to Maersk’s denial of only the

hernia-related treatment provided in Fall 2015.     (See Rep. at

2.)

       b. Putative Bases for a Punitive Damages Award

          Williams asserts that punitive damages are warranted

for Maersk’s denial of his claim for maintenance and cure.


                                  35
Maersk appears to be correct in arguing that damages awards

typically arise from more egregious conduct than Maersk’s.    See,

e.g., Rodriguez Alvarez, 898 F.2d at 317 (shipowner

“stonewalled” claim, and demanded seaman submit to exam in New

York even though he had returned to Honduras); Hicks, 2013 WL

1747806 (shipowner surveilled seaman, showing video to doctor

and misrepresented requirements of job, and then relied on

doctor’s determination to terminate benefits; seaman lost home

and health insurance, potentially due, in part, to shipowner’s

refusal to pay maintenance and cure); Ritchie v. Grimm, 724 F.

Supp. 59, 62 (E.D.N.Y. 1989) (shipowner initially made payments

but stopped them when seaman filed a legal action).   Though the

Court remains skeptical that Williams will prevail at trial,

evidence in the record could support a finding of bad faith.

           i. Reliance on Conflicting Medical Records

          Williams argues that Maersk used Memorial Hospital’s

prospective June 10, 2015 FFD declaration as a pretext to deny

maintenance and cure for future treatment.   (Opp. at 18-20.)

Brett concedes that the June 10, 2015 letter finding Williams

not fit for duty until June 13, 2015 gave rise to an obligation

to pay maintenance for the intervening three-day period.   (Brett

Dep. at 92:22-93:01, 131:08-132:20.)   The onus thus shifted to

Maersk to show Williams had reached MMI.   Maersk argues the June

10, 2015 letter prospectively served this function, as it found


                               36
Williams FFD as of June 13, 2015 without suggesting that he

required further treatment.       (Mot. at 10-11; Rep. at 8.)

Williams counters that the letter explained that it would take

several weeks for him to fully recover, suggesting that he had

not reached MMI at that time.        (Opp. at 5-6.)     Maersk contends

this argument is “specious,” arguing that “[i]f the physicians

wanted to continue treatment,” they would have so specified.

(Rep. at 4.)    But Williams’ referral to another physician

suggests that further treatment might have been required.             (Opp.

at 19). 5

            Even if Maersk is correct that the letter

satisfactorily showed that Williams reached MMI, this still

leaves unresolved the far more substantial question of whether

Maersk denied Williams’ later claims for maintenance and cure –

whether styled as reinstatement requests or continuations – in

bad faith.    Maersk acknowledges that Williams “ha[d] again been

determined [NFD]” and sought to arrange an IME, after which “a




5 Some authority suggests FFD and MMI determinations are separate, see, e.g.,

McMillan, 885 F. Supp. at 457 (E.D.N.Y. 1995) (citing Koslusky v. United
States, 208 F.2d 957, 959 (2d Cir. 1953)) (“[T]he issues of whether a seaman
is fit for duty and whether he or she has reached maximum medical cure are
separate and distinct.”); Carlsson v. United States, 252 F.2d 352, 353 (2d
Cir. 1958) (“[T]he right to maintenance and cure may continue to exist, even
after periods of work, or the granting of a fitness certificate, until
maximum rehabilitation has been attained.”), but that does not inevitably
mean that the same evidence cannot support both findings, see, e.g., Smith v.
Trans-World Drilling Co., 772 F.2d 157, 160 n. 2 (5th Cir. 1985) (testimony
of seaman’s treating physician that he discharged seaman to return to work
sufficient to support a jury finding of maximum cure).



                                     37
determination [would] be made regarding potential reinstatement

of maintenance and cure.”   (Letter from Maersk, Aug. 6, 2015.)

          “When a seaman reasserts a claim for maintenance and

cure after such payments have already been terminated, it

becomes the employer’s obligation to reinstate such payments.”

McMillan, 885 F. Supp. at 467-68; see also Brown v. OMI Corp.,

No. 92-CV-5371, 1994 WL 714445, at *2 (S.D.N.Y. Dec. 21, 1994).

“If the employer refuses to reinstate maintenance and cure, it

bears the burden of establishing that it had a legitimate reason

for so refusing.”   Id. (citing Sammon v. Cent. Gulf S. S. Corp.,

442 F.2d 1028, 1029 (2d Cir. 1971)).

          Williams produced records which arguably connect his

various ailments to his onboard injury.   (See, e.g., Pagan Dep.

at 91:17-21 (“[T]he diagnoses that [Dr. Pagan] identified and

all the treatments provided by [his] service were directly

related to the injuries sustained on [May 30, 2015].”); Brett

File at M000133-35 (“In [Dr. DeCerce’s] opinion, the symptoms

are a direct result of the slip and fall that occurred on [May

30, 2015].”).)   It is not clear exactly when Williams produced

each such record, however, and Brett does not recall.   The

timelines set forth in GW’s opinions provide some context (see,

e.g., Initial GW Opinion (describing records from First Choice,

Memorial Hospital, Dr. Yorio, Dr. Hartwig, and Dr. Pagan, but

not Dr. DeCerce); GW Report (setting forth timeline through


                                38
March 10, 2016, including records referenced in initial report

and those from Dr. DeCerce, Dr. Esser, and others)), but this

lack of clarity makes it difficult to determine exactly when

Brett received medical records showing a potential nexus between

Williams’ on-board injury and subsequent conditions.

           In this action, it appears that Williams’ physicians

initially focused on his groin and thigh, and then shifted their

attention to his lumbar region, which had been previously

injured.   Several physicians, including Dr. DeCerce and Dr.

Pagan, however, diagnosed Williams’ nerve compression and

hernia, among other things, as resulting directly from his

accident board the Detroit.   There is also ambiguity arising

from the NFD documents as to which of Williams’ injuries caused

his disability.   It is, therefore, not unreasonable to argue

that, without reaching out to treating physicians to get more

clarity, it was doubtful that Maersk could conclusively rule out

whether the ship-related injuries caused Williams’ disability.

           Since Brett, at some point, received medical records

showing that the treatment sought related to Williams’ accident

aboard the Detroit, the burden shifted to Maersk to investigate

Williams’ claim and provide a valid reason for denying

maintenance and cure payments.   Brett proffered the lack of a

nexus, determined by way of advice from in-house counsel and the

medical consultant – as a basis for denying the claim.   The GW


                                 39
email noted that the lateral femoral cutaneous problem did not

result from Williams’ onboard injury, as the condition is

regularly caused by “compression under the inguinal ligament by

adipose tissue, tool belts, or restrictive clothing.”    (Initial

GW Opinion.)   The GW report made the same findings as to the

left femoral cutaneous nerve compression, and further found that

the hernia had no relationship to Williams’ injury or symptoms,

though it recognized that it was “thought at the time . . . that

[the] hernia may have been responsible since the lateral femoral

nerve involved stems from the inguinal region of his body.”     (GW

Report.)   GW traced Williams’ injuries to lumbar problems, and

in particular, lumbar radiculopathy.    (Id.)

           Maersk argues that its reliance on certain opinions,

in light of the conflicting medical evidence as to the

connection between Williams’ conditions and onboard injury,

precludes a finding of bad faith.    See, e.g., All. Marine

Servs., LP v. Youman, No. CV 17-8124, 2018 WL 6523134, at *9

(E.D. La. Dec. 12, 2018) (“[Shipowner’s] reliance in part on a

conflicting medical opinion as part of a broader investigation

into the veracity of a seaman’s injury fails to reach the

threshold of unreasonable, let alone egregious or arbitrary or

bad faith, conduct.”).   Denying maintenance where there is

conflicting medical evidence does not automatically warrant




                                40
punitive damages.    But, in this action, there is sufficient

evidence to suggest arbitrariness.

          Maersk’s decision to rely on certain medical records,

for instance, the GW reports, and in-house counsel over

Williams’ treating physicians (i.e., those finding a nexus

between the onboard injury and treatment sought) “may not be

arbitrary and capricious, but it is sufficient evidence

entitling [Williams] to have the jury resolve his arbitrary and

capricious claim.”    Tullos, 750 F.2d at 389; see also Breese v.

AWI, Inc., 823 F.2d 100, 104 (5th Cir. 1987); Bachir v.

Transoceanic Cable Ship Co., No. 98-CV-4625 (JFK), 2000 WL

511621, at *1-3 (S.D.N.Y. Apr. 28, 2000) (declining to grant

summary judgment on punitive damages, despite good faith in

investigating claim, because there existed conflicting medical

evidence as to necessity of further treatment, and since all

doubts were to be construed in favor of seaman, questions

remained as to whether shipowner’s conduct was arbitrary or

capricious); Rowan v. Chem Carrier Towing, LLC, No. 12-CV-712,

2015 U.S. Dist. LEXIS 58646, at *16 (E.D. La. May 5, 2015);

Synder v. L & M Botruc Rental, Inc., 924 F. Supp. 2d 728, 734

(E.D. La. 2013); Barclay v. Cameron Charter Boats, Inc., No. 09-

CV-462, 2011 WL 3468380, at *3 (W.D. La. Aug. 8, 2011).




                                 41
             ii. Failure to Conduct a Sufficient Investigation

            Williams next challenges Maersk’s investigation as

deficient.    (See Am. Compl. ¶ 5(a), (d); Opp. at 23.)   There is

no doubt that Maersk may “investigate a claim for maintenance

and cure before tendering any payments to the seaman – without

subjecting itself to liability for compensatory or punitive

damages.”    Boudreaux v. Transocean Deepwater, Inc., 721 F.3d

723, 728 (5th Cir. 2013).    “Where doubt exists . . . a vessel

owner may request reasonable documentation from a seaman before

it commences payment of maintenance that may prove both lengthy

and expensive.”    McWilliams v. Texaco, Inc., 781 F.2d 514, 519

(5th Cir. 1986).    The shipowner must, however, conduct any

investigation in good faith, see McMillan, 885 F. Supp. at 466;

Rodriguez, 898 F.2d at 316, and cannot avoid liability where it

is guilty of laxness in investigating a claim that would have

been found to be meritorious, McWilliams, 781 F.2d at 519

(citing Breese, 823 F.2d at 104).

            Brett requested medical records from Williams and

appears to have reviewed them.    Compare, e.g., Breese, 823 F.2d

at 104 (finding investigation too lax where it “did not include

an inquiry of any physician . . . or a review of any . . .

medical records”).    Brett sent the records to GW for a medical

review and spoke with in-house counsel for advice in coming to

her conclusion.    And, Brett attempted to schedule an IME to


                                 42
consider the nexus between the conditions for which Williams

sought treatment and his onboard injury.

          On the other hand, even if Maersk need not, by law,

conduct an IME, it relied on the IME as a reason to withhold

reinstatement of maintenance and cure, and an IME did not occur

for over two years.   It is not unreasonable to question whether

the reason proffered justifiably explains a two-year delay.

Although Maersk appears to have scheduled some investigation in

place of an IME, i.e., having a medical consultant review the

records, it raises questions that Brett sought out no further

clarifying information from Williams’ treating physicians and

simply adopted the findings of the non-treating medical

consultant, particularly in light of the asserted lack of

clarity throughout Williams’ medical records.    Notably, the IME

ultimately found a nexus between Williams’ meralgia paresthetica

and his accident aboard the Detroit.   (See IME Report.)   The IME

did not address the hernia, which Brett testified was a

principal goal of the examination.   (See id.)

         iii. Promises that Maersk Would Pay Maintenance & Cure

          Williams alleges Maersk promised to pay for his

medical services, a promise on which Williams and his medical

provider(s) relied in continuing treatment.   (Am. Compl. ¶ 5(b),

(c), (e).)   Williams further asserts that Maersk indicated that

all he had to do to receive maintenance and cure was to submit


                                43
NFD slips.    (Opp. at 23.)   Williams cites Brett’s June 11, 2015

maintenance letter, which states that Williams would receive

maintenance checks when he provided NFD slips, and notes that

Maersk provided no benefits despite receiving several NFD slips

from Dr. Yorio, Dr. Pagan, and Dr. DeCerce.     (Benefits Letter.)

Williams also cites Brett’s email conveying the June 11, 2015

letter, which stated that Brett hoped Williams could continue

pursuing necessary treatment (Brett Email), and Brett’s November

2, 2015 fax to Dr. DeCerce conveying the benefits letter (Brett

Fax).

          Williams reads too much into Brett’s letters.     The

communications cited by Williams make clear that Maersk’s

provision of maintenance and cure was conditioned on the

treatment relating to Williams’ onboard injury.     Maersk sent the

letter in response to its receipt of information that Williams

“sustained an alleged injury or illness while onboard a Maersk

Line, Limited vessel.”    (Benefits Letter.)   The fax to Dr.

DeCerce similarly states that Maersk “only acts as a secondary

insurer for . . . treatment related to [Williams’] onboard

complaint.”    (Brett Fax.)   Moreover, Williams can hardly rely on

Brett’s platitude as evidence of bad faith.     Reading the record

as a whole, there is no indication that Maersk’s communications

constituted unconditional promises to pay maintenance and cure.




                                  44
          iv. Aggravation of Williams’ Underlying Condition

          Williams argues Maersk “needlessly prolonged and

aggravated his underlying condition by denying him maintenance

and cure clearly owing[,] thus forcing him to hire a lawyer and

return to work because of his maintenance and cure deprivation.”

(Am. Compl. ¶ 5(f), (h).)    The “clearly owing” aspect is

addressed elsewhere.    The unique aspect of this assertion is

Williams’ claim that Maersk aggravated his condition by denying

him treatment for the injury to his lateral femoral cutaneous

nerve, specifically, the nerve block recommended by Dr. Esser on

November 3, 2015.   (Opp. at 3; Brett File at M000177-78.)

Williams does not cite any evidence, however, that the lack of

receipt of this nerve block prolonged or aggravated his

condition, and does not address the potential MMI findings made

shortly thereafter by both Dr. DeCerce and Dr. Pagan.

          Williams also argues Maersk’s failure to arrange for

appropriate medical care for Williams caused him to undergo

“duplicative” care.    (Opp. at 23.)   The only support for this

position is that Brett “sometimes” took an active part in

treatment of other seamen.    (Id.)    Neither of the cases Williams

cites in support of his argument – Gaspard v. Taylor Diving &

Salvage Co., 649 F.2d 372, 376 (5th Cir. 1981), nor Satterfield

v. Harvey Gulf Int’l Marine, No. 15-5780, 2016 U.S. Dist. LEXIS

138272, at *7 (E.D. La. Oct. 5, 2016) – requires that a


                                 45
shipowner act as a patient coordinator.    Instead, the cases

indicate that a shipowner cannot deny the seaman prompt

treatment, which – given that the Detroit sent Williams ashore

for treatment on June 3, 2015, the day he reported his injury –

does not appear to be an issue in this case.

             v. Payment of Maintenance but Not Cure

            Finally, Williams argues Maersk’s bad faith is evident

from the fact that it issued a maintenance check without

coextensive payment of outstanding cure.    (Am. Compl. ¶ 5(g).)

Maersk paid Williams $4,416 in maintenance on December 11, 2017,

but Williams provides no basis for admitting this check over

Maersk’s assertion of Federal Rule of Evidence 408.    (See Mot.

at 11.)    That rule prohibits a party from admitting testimony

that an opposing party “furnish[ed] . . . a valuable

consideration in compromising or attempting to compromise the

claim.”    Fed. R. Evid. 408.   Williams has, consequently, failed

to show that the check constitutes admissible evidence.

            Maersk’s apparent failure to pay cure for Williams’

June 3, 2015 First Choice Emergency visit and his June 9, 2015

Memorial Hospital visit, however, are more questionable.    Brett

appeared to concede that Maersk owed Williams maintenance from

June 10 to June 13, 2015.    (Brett Dep. at 92:22-93:02; 131:08-

132:20.)    Brett testified the late maintenance payment resulted

from negligence on her part, which would not support a claim for


                                  46
punitive damages.   See All. Marine Servs., LP v. Youman, No. 17-

8124, 2018 U.S. Dist. LEXIS 209455, at *21-22 (E.D. La. Dec. 12,

2018).   Yet, despite Williams raising the apparent lack of

corresponding cure payments in his opposition, Maersk does not

dispute – and provides no explanation for – its failure to pay

cure for the relevant time period, despite the rule that both

are generally co-extensive, see Vella v. Ford Motor Co., 421

U.S. 1, 6 (1975).   The parties’ discussion of which bills remain

outstanding leaves much to be desired, see Chart of Outstanding

Bills, but given the ambiguity, there may be evidence of

Maersk’s non-payment of cure for a period during which

maintenance was concededly owing.

         c. Williams’ Own Misconduct

           Maersk cites evidence that Williams concealed a prior

back injury and states that “[o]ne must come into equity with

clean hands.”   (Mot. at 14.)   Williams’ apparently false

representations, including that he testified under oath that he

did not have any back injury (Williams Dep. at 61:05-10) and

that he appears not to have disclosed to his physicians that he

sustained a back injury (see, e.g., Brett File at M000177-78),

raise serious questions regarding his credibility as a witness.

If Maersk establishes that all of Williams’ disabling injuries

stem from his back problems, not his fall aboard the Detroit, he




                                 47
may be barred from recovering any maintenance and cure.   Sammon,

442 F.2d at 1029.

          But Maersk does not cite authority showing that

Williams’ conduct would operate as a total bar to his claim for

punitive damages, rather than just supporting a fraudulent

concealment defense.   Nor does Maersk address how Williams’

concealment affected its alleged failure to pay maintenance and

cure prior to the time Maersk learned of his concealment, given

that Maersk had denied claims for maintenance and cure

pertaining to back injuries for potentially a substantial period

during which it was unaware of his condition.   See, e.g., Rose

v. Miss Pac., LLC, No. 09-cv-00306, 2012 U.S. Dist. LEXIS 2997,

at *24 (D. Or. Jan. 10, 2012) (explaining that fraudulent

concealment defense, properly asserted, may defeat claim that

shipowner acted in bad faith, but not indicating that fraudulent

concealment would, as a rule, bar an award of punitive damages).

Given the above, the Court finds that Maersk has not, in the

instant motion, met its burden of proffering sufficient

undisputed material facts and legal authority to establish that

it is entitled to summary judgment on Williams’ punitive damages

claim based on concealment.

                              Conclusion

          For the reasons set forth above, the Court finds that

there is evidence in the record which could support a finding


                                  48
that Maersk denied Williams’ claim for maintenance and cure, at

least in part, in bad faith.   Maersk’s motion for partial

summary judgment is therefore DENIED.    Williams bare request for

summary judgment (see Opp. at 20) – unaccompanied by any motion

or sufficient proof to establish his entitlement to maintenance

and cure, an element of a punitive damages claim, see Kalyna,

2018 WL 1342488, at *4, as a matter of law – is also DENIED.

          Accordingly, the Court hereby ORDERS the parties to

proceed to a final, pre-trial settlement conference before

Magistrate Judge James Orenstein.    Within one week of said

conference, the parties shall inform the Court whether they have

settled this action or, alternatively, intend to proceed to

trial.   If the latter, the parties shall jointly submit proposed

trial dates after June 1, 2020, and indicate whether they will

consent to trial before a magistrate judge.

SO ORDERED.

Dated:    Brooklyn, New York
          March 31, 2020

                                        /s/
                               Hon. Kiyo A. Matsumoto
                               United States District Judge




                                49
